UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-y-
FELIX SANTIAGO, III,
Defendant.

DENTSE COTE, District Judge:

 

 

 

09CR1016-04 (DLC)
ORDER
USDC SpNY
DOCTHES vr
BERS Oo. " Per ep
Dae.
. DAE ee a i ‘ “ vo - 4 1c lo Os

 

 

 

 

 

IT IS HEREBY ORDERED that the hearing on the violation of

supervised release is scheduled for June 29,

Courtroom 18B, 500 Pearl Street.

2020 at

10 a.m. in

The parties shall identify by

June 22 the witnesses who will testify at the hearing.

Dated: New York, New York

April 9, 2020

Me. Ct

YIDENISE COTE
United Btates District Judge

 
